                                    UM TED STATES D ISTR ICT COURT
                                    W ESTERN DISTW CT OF W RG INIA                           1s'z-..
                                                                                                   1 >w.
                                                                                                       iJ ,
                                                                                                  ;
                                                                                                  .
                                                                                                  :)LiiD

UNITED STATES OF AM ERICA                               )                                    N0k 1# 2218
                                                        )                .
V.                                                      ) CaseNo.1:18M J157              JU ''C
                                                                                        Rv.             '
                                                        )                                    v EPt
                                                                                                 lTY CLE
BRYAN LEW IS                                            )
                             Defendant                  )

                               ORDER SETTIN G CONDITIONS OF RELEASE

IT ISORDERED thatthereleaseofthedefendantissubjecttothefollowingconditions:
     (1) Thedefendantmustnotcommitanyoffenseinviolationoffederal,stateorlocallaw whileonrelease.
     (2) ThedefendantmustcooperateinthecollectionofaDNA sampleifthecollectionisauthorizedby42USC 14135(a)
     (3) The defendantmustadvisethe courtorthe pretrialservicesoffice orsupervising officerin writing before any
        changeinaddressortelephonenumber.                                                                       '

     (4) Thedefendantmustappearincourtasrequired and,ifconvicted,mustsN enderasdirectedtoserveany sentence
         imposed. The defendantm ustnextappearatU .S.D istrictCourt,180 W .M ain St.,Abingdon,VA on 11/27/18 at
         11:00 a.m .                                                  '

     (5) ThedefendantmustsignanAppearanceBond,ifordered.

                                   ADDITION AL CO NDITION S O F RELEA SE


        ITISFURTHER ORDERED thatthedefendant'sreleaseissubjecttotheconditionslistedbelow:
(6) Thedefendantmust:
    (a) Thedefendantshallavoid contactoutsidethepresence ofhis/hercounselwith any alleged victims orpotential
        witnessesregarding his/hercase.
     (b) Thedefendantshallreportasdirectedby theprobationofficer,shallfollow thedirection oftheprobation oftker;
        shallpromptly repol'
                           tany personalstamschangesto theprobation officer:thisshallinclude immediately reporting
        any contactby law enforcementofticersregarding acriminalinvestigation orany additionalcriminalchargesplaced
        againstthe defendant. The defendant shallreside athis/her currentresidence,and shallnotchange residences
        withouttheperm ission oftheprobation oftk er.                                                  '
     (c) Thedefendantshallabstain9om theexcessiveuseofalcoholoranyuseorpossessionofanycontrolledsubstances
        tmlessprescribed byalicensed treatingphysicianforalegitim atem edicalpurpose.
     (d) Thedefendantshallnotpossessatirearm orotherdangerousweaponandshallresideinaresidence9eeofsuch.
     (e) Thedefendantshallsubmittorandom routinedrugandoralcoholtestingasdirectedbytheprobationpfficer.
     (9 ThedefendantshallnottraveloutsidetheWestem DistrictofVirginiàwithoutflrstobtainingpermissionâom the
        probation officer.
     (g) ThedefendantshallmaintaH seekemployment.
     (h) The defendantshallsubmitto warrantlesssearch and seizlzre ofhis/herperson and propefty asdirectedby the
        probation officerforthepurposeofdetermineifhe/sheisin compliancewithhis/herconditionsofpretrialrelease.
     (i) Thedefendantshallnotassociatewithanyknownusers/possessorsofillegalcontrolledsubstancesandshallnotbe
         presenthlanylocationwhereillegalcontrolledsubstancesarebeingusedand/ordtstributed,tmlessapprovedbythe
        supervising oftk erincooperation w ith1aw enforcem entofficers.                  '                 '




        Case 7:19-cr-00011-MFU Document 5 Filed 11/14/18 Page 1 of 3 Pageid#: 16
    () Thedefendantshallrestrainanyanimalsonthepremisesofhis/herresidenceinawaysoastonotinterferewiththe
        probationofficer'saccesstothedefendant'sresidenceandtoensuretheofficer'ssafety.
    (k) Thedefendantshallsurrenderhispassporttotheprobationofticertobehelduntilfurt
                                                                                  herorderofthecourtandshall
        notapplyto obtain apassport.                                                                '
    (l) Thedefendantshallsubmittomentalhealth treatmentand/orevaluationasdirectedby theprobation officerand
        shallallow open communication between theprobation offkerand any health care providersortreatmentagencies
        fortheptuposeofm onitoringcompliancewith conditionsofsupervision
    (m)ThedefendantshailcontinuetoparticipateirltheHealthcarePractitionersmonitoringprogram.
    (n) Thedefendantshallnotworkasapharmacistwithouttheapprovalofthecotlrt.Ifthedefendantappliestoworkasa
        pharmacistheshallmakethem aware ofthe currentpending charges and thathe isa padicipate in the monitoring
        program .

                                ADVISE OF PENM ZTIES ANl)SANCTION S
TO TH E DEFENDANT:

YOU ARE ADW SED OF THE FOLLOW ING PENALTIESAND SANCTJONS:
         Violating any ofthe foregoing conditions ofrelease may resultin the immediate issuance ofa warrantforyom'
arrest,arevocation ofyourrelease,an orderofdetention,aforfeimreofany bond,and aprosecution forcontemptandcould
resultin apossibletel'm ofimprisonment,afine,orboth.
         W hile on release,ifyou comm ita federalfelony offensethepunishm entisan additionalprison tenn ofnotm ore
thantenyearsand forafederalm isdem eanoroffensethepunishm entisan additionalprisonterm ofnotm orethan oneyear.
Thissentencewillbeconsecutive(i.e.,inadditionto)toanyothersentenceyoureceive.
        Itisacrimepunishableby upto tenyearsinprison,anda$250.00fine,orboth,to:obstructacriminalinvestigation'   ,
tamper with a witness,victim,or informant,retaliate or attemptto retaliate againsta witness,victim,or informant;or
intimidateorattemptto intimidateawitness,victim,juror,informant,orofficerofthecourt. Thepenaltiesfortampering,
retaliation,orintimidationaresignificantlymoreseriousifthey hw olveakilling orattemptedkillink.
       1f,aûerrelease,you u owingly failtoappearastheconditionsofreleaserequire,ortosurrendertoserveasentence,
you maybeprosecuted forfailingto appearorsurrenderand additionalpunishmentmay beimposed. lfyou areconvictedof:
        (1) anoffensepunishablebydeath,lifeimprisonment,orimprisonmentforaterm oftiAeenyearsormore,youwill
            befmednotmorethan $250.00 orimprisoned fornotmorethan 10years,orboth;
        (2) anoffenseptmishablebyimprisonmentforatennoffiveyearsormore,butlessthantiReenyears,youwillbe
            finednotmorethan $250.00 orimprisoned fornotmorethan tiveyears,orboth;
        (3) anyotherfelony,youwillbefmednotmorethan$250,000orimprisonednotmorethanoneyear,orboth;
        (4) amisdemeanor,youwillbetinednotmorethan$100,000orimprisonednotmorethanoneyearorboth;
A term ofimprisonmentimposed forfailureto appearorsurrenderwillbeconsecutiveto any othersentenceyou receive. In
addition,afailureto appearorsurrendermay resultintheforfeitureofanybondposted.

                                  ACK NO W LEDG M ENT OF DEFENDANT
       1acknowledgethatIam thedefendantinthiscaseand thatIam awareoftheconditionsofrelease.Ipromiseto
obeya1lconditionsofrelease,to appearasdirected,and surrendertoserveany sentenceimposed.Iam awareofthepenalties
andsanctionssetforthabove.                                                                       '



                                                                                                  Defendant'sSignature'

                              DTRECTIONS TO UM TED STATES M ARSH AT,

(X)ThedefendantisORDERED releasedafterprocessing.
()TheUnited StatesMarshalisORDERED tokeep thedefendantin custodyuntilnotifiedby theclerk orjudgethatthe
defendanthasposted bond and/orcomplied with a1lotherconditionsforrelease. lfstillin custody,the defendantmustbe
producedbeforetheappropriatejudgeatthetimeandplacespecified.



       Case 7:19-cr-00011-MFU Document 5 Filed 11/14/18 Page 2 of 3 Pageid#: 17
Date:11/14/18

                                              Pa eaM eade Sargent,United StatesM agls te udge




      Case 7:19-cr-00011-MFU Document 5 Filed 11/14/18 Page 3 of 3 Pageid#: 18
